Title: David Ramsay to Thomas Jefferson, 3 December 1813
From: Ramsay, David,Leigh, Sir Egerton
To: Jefferson, Thomas


          Dear Sir,  Charleston Decr 3d 1813
          The bearer Sir Egerton Leigh is the nephew of my father in law Henry Laurens. Though nominally an Alien he is a native of South Carolina from which he was taken by his father to England when in his infancy & before the revolution. You will find him a Gentleman & well informed on the subjects on which you delight to converse. He is a citizen of the world & his
			 Philanthropy embraces the whole human family. His fortune rank & education entitle him to notice in every place but being an unknown Alien I have taken the liberty of informing you who he is
			 & requesting your civilities to him. With my best wishes for your health & happiness I am with great respect sincerly yours
          David
            Ramsay.
        